BY JUDGE THOMAS D. HORNE
This case is before the Court on the motion filed by the defendant to suppress evidence garnered from the defendant during a traffic stop of the vehicle in which he was a passenger. As the seizure of this vehicle was without a warrant, the burden is upon the Commonwealth to justify a warrantless stop. Helms v. Commonwealth, 10 Va. App. 368 (1990). Central to this issue is a factual determination as to whether the vehicle had in fact been driven over a double solid line in the Town of Purcellville. Va. Code Ann. § 46.2-804. But for a crossing of the double solid line, the manner in which the vehicle was being driven would not have justified the initial stop and the questioning of the defendant. Zimmerman v. Commonwealth, 234 Va. 609 (1988).
The testimony of the police officer making the stop and of the driver of the vehicle is in sharp contrast. In evaluating the veracity of each, the Court notes that the former did not issue a citation for the alleged infraction that was committed by the wife of the defendant. The time, place, and circumstances under which the observations were made do not help to tip the scales in favor of the Commonwealth. Where the Court cannot find a factual predicate necessary to establish the reasonableness of a seizure, the party having the burden of proof must fail. In this case, the Commonwealth has not established the reasonableness of the initial seizure of the vehicle.
*370Mr. Lincoln, being a passenger in the vehicle driven by his wife, has standing to contest the validity of the seizure. The motion will be granted, and the evidence obtained as a result of the unreasonable seizure is suppressed. See id.